Title: To Benjamin Franklin from Schweighauser & Dobrée, 8 June 1782
From: Schweighauser & Dobrée
To: Franklin, Benjamin


Sir!Nantes 8 June 1782.
We have had the honor of writing to your Excellency the 18 dec. last informing you of the decease of our Worthy Parent Mr Schweighauser and are Since without any of your esteemed favors. The chief purpost of this Serves to acquaint You that the King’s Officer has obliged us instantly to remove all the articles of the Arsenal in another Magazine in order to make Baracks of the former, we have made every representation in our power to save this expence but to no purpose, we are now employed to this desagreable work as Soon as it is finished we will Send your Excellency a note of our charges together with an account of money paid to Americans escaped from prison—at this occasion permit us once more to request you would fix the exact allowance to be given them— We have constant applications from Brest, Morlaix & St: Malo & are obliged to leave these letters unanswered— Our Correspondents have occasionally afforded Some Assistance to those who have landed in the above ports & drawn the amount on us which we have regularly honoured.
In our last we requested your Excellency would remind our advances for the Alliance— Our partners in the house en Commandite of Puchelberg & C in L’Orient insisted on arresting this frigate during her last Stay in that port—but we absolutely forbidded it; not doubting but Congress in its Equity & Justice will soon remit us our due with usual Interest especially if your Excellency will be please to represent our case when next you write which would be most greatfully acknowledged by us & our Coheirs.
Mr Arnous a Capital Merchant of this place having desired us to sell him two Anchors of the Arsenal we have promised to Sollicit that permission of your Excellency.
We have the honor to be Your Excellency’s Most humble & most obt servants
Schweighauser & Dobrée
To his Excellency Benjamin franklin Esqr Minister plenipotentiary of the united States of America Passy
 
Notation: Schweighauser et Dobré 8. Juin 1782.
